Citation Nr: 0104363	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-45 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected chondromalacia of 
the right patella.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to July 1982.  
His claims initially came before the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 1997 and August 1997, the Board 
remanded the case to the RO for additional development.  To 
the extent necessary, that development has been completed by 
the RO, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  Medical evidence establishes that the veteran's left knee 
disorder is due to his advanced age as opposed to his 
service-connected chondromalacia of the right patella.

3.  The veteran's chondromalacia of the right patella is 
manifested by pain and weakness after prolonged standing, 
range of motion from zero to 130 degrees, and stable 
ligaments.  There is no objective evidence of any weakened 
movement, painful motion, or functional flare-ups of pain.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and is not related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a left knee 
condition as a result of his service-connected chondromalacia 
of the right patella.  He also claims that his chondromalacia 
of the right patella has worsened, thereby warranting a 
disability evaluation in excess of 10 percent. 

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects each of these 
claims because they were pending on the date of enactment of 
the new law.  Changes potentially relevant to the claim 
include a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  

The Board is satisfied that all necessary assistance by VA 
has been provided.  The veteran has been afforded recent VA 
examinations in connection with these claims.  In addition, 
all relevant evidence has been obtained and fully discussed 
in the statement of the case issued in August 1994 and the 
supplemental statement of the case issued in September 2000.  
In May 1997, the veteran was scheduled to appear at a hearing 
before a member of the Board at the RO.  However, the veteran 
failed to appear to that hearing and did not present good 
cause for his absence.  See 38 C.F.R. § 20.704(d) (2000).  
Under these circumstances, it appears that all relevant facts 
have been properly and sufficiently developed as contemplated 
by the applicable law, and the Board may proceed to 
adjudicate these claims based on the evidence currently of 
record. 

I.  Service Connection for a Left Knee Disorder 

Service connection is currently in effect for chondromalacia 
of the right patella, rated as 10 percent disabling.  The 
veteran now claims that he suffers from a left knee disorder 
as a result of his service-connected right knee disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, a disability which is proximately 
due to or the result of another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the veteran's service medical records show 
extensive treatment for a right knee disability, but are 
negative for any left knee problems.  A February 1984 VA 
orthopedic examination report also noted the veteran's 
complaints of right knee pain, with no mention of the left 
knee.  In fact, the first documented complaints of left knee 
problems are contained in a January 1994 VA outpatient 
treatment report, over ten years after his separation from 
active duty.  The diagnosis was left knee patellofemoral 
syndrome.  However, no medical opinion concerning the 
etiology or date of onset is contained in this report.

Pursuant to the Board's August 1997 remand, the veteran's 
left knee was examined by a VA examiner on two separate 
occasions.  At a July 1998 examination, the diagnosis was 
possible degenerative meniscal tear of the left knee.  The 
examiner indicated that there was "no causal relationship 
whatsoever between the left knee and the right knee."  He 
then explained that the veteran's left knee disorder was 
simply due to age.  When examined in October 1998, an MRI of 
the left knee revealed probable degenerative medial meniscal 
tear of the posterior horn.  The examiner stated that the 
left knee showed evidence of a degenerative medial meniscal 
tear, which was not uncommon in a 54-year-old male.  He then 
reiterated that the veteran's left knee disorder was not 
related to the service-connected right knee disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee disorder 
as secondary to service-connected chondromalacia of the right 
patella.  It appears that no medical evidence has been 
submitted which relates the veteran's left knee disorder to 
service or to his service-connected chondromalacia of the 
right patella.  Indeed, a VA examination has negated any such 
relationship, attributing the veteran's left knee disorder to 
his advanced age.  Despite the veteran's assertions that his 
left knee disorder is related to his service-connected 
chondromalacia of the right patella, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the presence of this claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's statements concerning the 
etiology of his left knee disorder are of limited probative 
value, particularly in light of the medical evidence showing 
no such relationship.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


II.  Increased Evaluation for Chondromalacia of the Right 
Patella

The record shows that the veteran currently suffers from 
chondromalacia of the right patella as a result of an injury 
incurred in service.  This resulted in a right patellectomy 
in 1976.  As a result, a May 1984 rating decision granted 
service connection for chondromalacia of the right patella, 
and assigned a 10 percent disability evaluation.  The veteran 
recently indicated that this disability had worsened and 
requested a higher evaluation.  The RO denied the veteran's 
claim by a May 1994 rating decision, and this appeal ensued. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The RO evaluated the veteran's chondromalacia of the right 
patella by analogy under Diagnostic Code 5257.  See 38 C.F.R. 
§§ 4.20, 4.27 (2000).  Under this provision, a slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment of the knee, 
and a 30 percent evaluation requires a severe impairment of 
the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

It also appears that the RO considered the range-of-motion 
criteria under Diagnostic Codes 5260 and 5261.  Limitation of 
flexion of the knee is rated in accordance with Diagnostic 
Code 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In evaluating the veteran's disability due to chondromalacia 
of the right patella, the RO considered the two VA 
examination reports discussed above.  The July 1998 VA 
examination report included the veteran's complaints of pain 
in his right knee.  He said he worked at a café, and that 
both knees would get tired and hurt toward the end of the 
day.  Physical examination showed that the right patella was 
absent, with healed incisions anteriorly over the right knee.  
Range of motion testing showed flexion from zero to 130 
degrees.  The right knee was stable, as Lachman's testing was 
negative.  No swelling was observed.  The patellar tracked 
well, with no crepitance present.  Mild tenderness was 
present over the left medial joint line.  X-ray examination 
was unremarkable except for absence of the right patella.  
Based on these findings, the diagnosis was status post right 
knee patellectomy in 1975 for chondromalacia patellae.  The 
examiner explained that the veteran's right knee would 
probably ache toward the end of the day, especially with 
repetitive squatting or climbing stairs, which was frequently 
encountered in individuals with this condition.  

When examined in October 1998, the veteran reported 
occasional soreness and swelling of the right knee.  He said 
his right knee tended to become stiff and tired toward the 
end of the day.  He also reported stiffness with prolonged 
sitting.  Objectively, range of motion testing showed that 
the veteran was able to flex his right leg from zero to 130 
degrees.  The right knee appeared stable with no swelling.  
Lachman's testing was negative.  The examiner concluded that 
the veteran's right knee showed evidence of early 
osteoarthritis.  He explained that the right knee tended to 
become stiff with prolonged sitting or standing, as well as 
with repetitive squatting or climbing stairs.  However, no 
weakened movement, painful motion, or functional flare-ups of 
pain were observed.  According to the examiner, the veteran's 
symptoms of weakness and stiffness after prolonged standing 
or sitting were expected after a patellectomy.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
chondromalacia of the right patella.  Initially, the Board 
notes that there is simply no objective evidence of any 
instability of the right knee.  Both VA examinations 
performed in 1998 showed the veteran's right knee to be 
stable, thereby precluding an evaluation in excess of 10 
percent under Diagnostic Code 5257.  Moreover, as range of 
motion testing showed flexion and extension from zero to 130 
degrees, the Board also finds that the range-of-motion 
criteria (Diagnostic Code 5260 and 5261) do not afford the 
veteran an evaluation in excess of 10 percent.  

Apart from actual limitation of range of motion, the 
veteran's right knee disability may be rated on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-05 (1995).  The veteran has alleged that his 
right knee becomes painful toward the end of the day.  This 
is consistent with the VA examiner's statement contained in 
the October 1998 VA examination report that the veteran would 
continue to experience weakness and stiffness of the right 
knee joint after prolonged standing and sitting.  
Nevertheless, the examiner found no evidence of any weakened 
movement, painful motion, or functional flare-ups of pain.  
As noted, moreover, range of motion testing showed flexion 
from zero to 130 degrees, which is only 10 degrees less than 
normal.  See 38 C.F.R. § 4.71, Plate I (defining normal range 
of motion for the leg as zero degrees of extension and 140 
degrees of flexion.)  As such, a higher evaluation under 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is not warranted.

In a precedent opinion, dated July 1, 1997, the General 
Counsel of the VA concluded that in some cases where a 
veteran has a knee disorder involving instability and 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, as previously discussed, the 
preponderance of the evidence is against a finding that the 
veteran's right knee disability is currently manifested by 
either subluxation or lateral instability.  In VAOPGCPREC 9-
98, the General Counsel held that 38 C.F.R. §§ 4.40 
(functional loss), 4.45 (joints) and 4.59 (painful motion) 
describe pain as a factor that must be considered when 
evaluating a musculoskeletal disability and are applicable in 
rating arthritis, and a separate rating for arthritis may be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

Since clinical findings show neither subluxation nor lateral 
instability, and as the 10 percent rating under Diagnostic 
code 5257 is based on pain, the assignment of a 10 percent 
rating for painful motion due to arthritis would constitute 
pyramiding, or the evaluation of the same disability, joint 
pain, under more than one Diagnostic Code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because this code provision is not 
predicated on loss of range of motion).  Taking all 
applicable factors into consideration, the Board concludes 
that separate ratings under Diagnostic Code 5257 and 
Diagnostic Code 5003 are not warranted at this time.  



In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Director of 
the VA Compensation and Pension Service for consideration of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  See 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this case, however, 
there has been no showing that the veteran's right knee 
disability has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  The veteran has indicated that he works in a 
café, with no mention of significant time lost from work due 
to his right knee disability.  Thus, the case does not 
present an unusual disability picture necessitating further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for chondromalacia of the right patella.  
Given this conclusion, the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-56.  Should the veteran's right knee 
disability change, of course, he may be entitled to a higher 
evaluation or separate evaluations, such as for instability 
and limitation of range of motion.  Currently, however, the 
preponderance of the evidence is against the veteran's claim.







ORDER

Service connection for a left knee disorder as secondary to 
service-connected chondromalacia of the right patella is 
denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right patella is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

